THE THIRTEENTH COURT OF APPEALS

                                   13-14-00188-CV


                       Jefferson County Constables Association
                                          v.
                               Jefferson County, Texas


                                  On appeal from the
                    60th District Court of Jefferson County, Texas
                              Trial Cause No. B-191,390


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

summary judgment be granted in favor of appellant Jefferson County Constables

Association. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

May 5, 2016.